OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
            OFFlGtoYaoSlLgoM^n^^
            STATE OF TEXAS            S«2     Wm.'i&j. ,„ l^^£==*/1c==^
            PENALTY FOR
            PRIVATE USE                              W:
                               y**
                              JOr,                        ^ 0001401623.SEP 10 2015
9/2/2015
mItCHELL-SMITH, JEVANTE%R'E^ONj /*j                          Tr.Ct. No. 1374104-A
                              \WR-.82,242.-01 ^
On this day, the supplemental clerk4s^^|n%sponse to the order issued by this
Court has been received and presented'to the Court.                      '
                                                                  Abel Acosta, Clerk

                            JEVANTE TREVION MITCHELL-SMITH




                                                                                     m
    ••mmM^